*272On Rehearing.
Richmond, Va., January 17, 1924.
Per Chriam:
This case is before us upon a rehearing. The former opinion, delivered by Judge Sims, was handed down March 15, 1923.
We have carefully considered the oral arguments and written briefs submitted upon the rehearing, and notwithstanding the apparent hardship of the case, a majority of the court is satisfied that no other conclusion can be reached than that stated in the original opinion without serious impairment of the important principle upon which that opinion was based. The decision as formerly announced is, therefore, adhered to now.

Affirmed.